                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

MAHMOOD UL-HASSAN,

        Plaintiff,

v.                                    CIVIL ACTION NO. 1:16-10996

BARBARA RICKARD, Warden,

        Defendant.


                     MEMORANDUM OPINION AND ORDER

                           I.   Introduction

        By Standing Order, this action was referred to United States

Magistrate Judge Dwane L. Tinsley for submission of proposed

findings and recommendation (“PF&R”).     Magistrate Judge Tinsley

submitted his proposed findings and recommendation on May 7,

2019.    In that Proposed Findings and Recommendation, the

magistrate judge recommended that this court deny plaintiff’s

petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 and

dismiss this matter from the court’s docket.

     In accordance with the provisions of 28 U.S.C. § 636(b), the

parties were allotted fourteen days, plus three mailing days, in

which to file any objections to Magistrate Judge Tinsley’s

Findings and Recommendation.    The failure of any party to file

such objections constitutes a waiver of such party's right to a

de novo review by this court.    Snyder v. Ridenour, 889 F.2d 1363

(4th Cir. 1989); Thomas v. Arn, 474 U.S. 140 (1985).    Moreover,
this court need not conduct a de novo review when a petitioner

“makes general and conclusory objections that do not direct the

court to a specific error in the magistrate’s proposed findings

and recommendations.”    Orpiano v. Johnson, 687 F.2d 44, 47 (4th

Cir. 1982).    After obtaining an extension of time to do so, see

ECF No. 17, plaintiff filed timely objections to the Proposed

Findings and Recommendation on July 29, 2019.    The court has

conducted a de novo review of the record as to those objections.

See 28 U.S.C. § 636(b)(1) (“A judge of the court shall make a de

novo determination of those portions of the report or specified

proposed findings and recommendations to which objection is

made.”).

                             II.   Analysis

        On November 17, 2016, plaintiff filed a Petition for Writ of

Habeas Corpus by a Person in Federal Custody under 28 U.S.C. §

2241.    In that filing, he contends that he was denied due process

during prison disciplinary proceedings that resulted in a loss of

good time credits, disciplinary segregation, a loss of commissary

and telephone privileges, and a fine.     Specifically, Ul-Hassan

contends that his due process rights were violated because (1) he

was not permitted to have his requested staff representative

present at his disciplinary hearing; and (2) there was

insufficient evidence to demonstrate that he committed the

prohibited act.


                                    2
     Magistrate Judge Tinsley recommended that the court dismiss

plaintiff’s § 2241 because Ul-Hassan was afforded the due process

to which he was entitled.   See Wolff v. McDonnell, 418 U.S. 539,

563-70 (1974).   The magistrate judge further found that

plaintiff’s due process rights were not violated because he was

not actually denied a staff representative.      Instead, when

plaintiff’s requested staff representative was unavailable, Ul-

Hassan was offered a continuance of the hearing which he

declined.   Finally, Magistrate Judge Tinsley concluded that

sufficient evidence supported the disciplinary decision.

     Ul-Hassan’s single objection to the PF&R is to its

conclusion that his due process rights were not violated because

he was not provided a staff representative.      According to Ul-

Hassan, he “did not knowingly and intelligently waive his right

to a staff representative” as “demonstrated by the absence of a

BP-294 signed by Ul-Hassan advising him of the consequences of

waiving a staff representative.”       ECF No. 18 at 3.   Ul-Hassan

further asserts that “[h]ad the staff representative been

present, the DHO would have had to exonerate Ul-Hassan.”       Id.

      “Prison disciplinary proceedings are not part of a criminal

prosecution, and the full panoply of rights due a defendant in

such proceedings does not apply.”      Wolff, 418 U.S. at 556.    Where

a prison disciplinary hearing may result in the loss of good time

credits, Wolff held that the inmate must receive: (1) “advance


                                   3
written notice of the claimed violation”; (2) an opportunity,

when consistent with institutional safety and correctional goals,

“to call witnesses and present documentary evidence in his

defense”; (3) “a written statement by the factfinders as to the

evidence relied on and the reasons for the disciplinary action”;

and (4) an opportunity to seek the aid of a fellow inmate or

prison staff on complex matters or if the inmate is illiterate”.

Id. at 563-70.

      Courts have not interpreted Wolff to require the presence of

a staff representative especially where, as here, the record

shows that Ul-Hassan was not illiterate and the issues involved

in his disciplinary proceeding were not complex.   See, e.g.,

Green v. Beasely, Civil Case No. 2:18-cv-00060 DPM-JTK, 2019 WL

2062536, *5 (E.D. Ark. Mar. 7, 2019) (“Petitioner cites to no

authority for the proposition that he has the constitutional

right to a staff representative, much less one of his choosing.

A prisoner does not have a general constitutional right to have a

staff representative appear on his behalf in a disciplinary

proceeding. . . .   Instead, due process requires that inmates be

provided with the aid of a staff representative only where the

inmate is illiterate or the complexity of the issue makes it

unlikely that the inmate will be able to collect and present the

evidence necessary for an adequate comprehension of the case. . .

.   Petitioner makes no allegation that he is illiterate, and the


                                 4
issues involved in this case were not complex.”) (internal

citations and quotation omitted); Medina v. Morton, No. Civ.A 05-

4293(RBK), 2006 WL 758302, *5 (D.N.J. Mar. 17, 2006) (“In this

case, Medina requested several specific staff representatives,

but apparently, these persons declined to represent him.     While

the DHO should have appointed a staff representative, it would

not have been one selected by Medina.   Thus, it would appear from

the record provided by plaintiff that he then chose the option of

proceeding without a staff representative.   Further, Medina is

not illiterate, nor were the issues involved in his prison

disciplinary action so complex that the DHO would have been

required to appoint a staff representative if Medina had not

requested one.   Accordingly, it would appear that a Wolff

violation did not occur.”).1

     Nor is the BOP required to provide a staff representative

where an inmate waives his right to have one.   See, e.g., Green,

2019 WL 2062536 at *5 (“Petitioner was offered the assistance of

a staff representative, which he accepted; however, he waived



     1
      An inmate does not have a right to a staff representative
of his or her own choosing. See Potter v. Pearson, Civil Action
No. 5:08cv290-DCB-MTP, 2009 WL 6638558, *2 n.3 (S.D. Miss. Sept.
25, 2009) (“Petitioner points to no authority to support the
proposition that he has the constitutional right to a choice of
staff representative.”); Turner v. Miles, No. Civ.A. 103CV539,
2006 WL 318817, *3 (E.D. Tex. Feb. 9, 2006) (“Petitioner has not
cited any judicial decision or institutional regulation which
would entitle him to have the staff representative of his
choice.”)

                                 5
that request when he appeared. . . .   Petitioner claims on the

date of the hearing, the staff representative could not be

located, and the contends the DHO told him a delay in conducting

the hearing would only make the sanctions worse for you. . . .

Record evidence indicates that Petitioner signed and waived his

right to a staff representative on the date of the hearing.”)

(internal citations and quotation omitted); Howell v. Castaneda,

Civil No. 1:12-CV-2341, 2014 WL 5795604, *9 (M.D. Pa. Nov. 6,

2014) (“[W]hen Howell renewed a request for staff assistance at

his DHO Hearing, and was offered the option of a continuance of

the hearing so a staff representative could be obtained, he

waived this right and proceeded without a staff representative.

By notifying Howell of his right to staff assistance at his

initial UDC appearance, and then offering to continue his final

DHO Hearing when Howell belatedly requested staff help, prison

officials did all that was required of them. Howell’s waiver of

staff assistance, therefore, does not present a matter of

constitutional dimension warranting federal habeas corpus

relief.”).

     With respect to Ul-Hassan’s argument that he did not

knowingly and intelligently waive his right to staff

representative, the record indicates otherwise.   The Discipline

Hearing Officer Report indicates that, when “[r]equested staff

representative declined or could not appear,” Ul-Hassan was


                                6
advised of his option to postpone the hearing to obtain another

staff representative but, instead, he waived his right to a staff

representative.    ECF No. 10 at 31.   In another place, the

Disciplinary Hearing Officer confirmed that:

     Your due process rights were read and reviewed with you
     by the DHO at the time of the hearing. You stated you
     understood your rights, had no documentary evidence to
     present, and requested no witnesses. You further
     indicated you do not wish to have a staff
     representative.

Id. at 32.   Finally, notwithstanding Ul-Hassan’s assertion to the

contrary, there is a BP-AO294 signed by him that states “I WAIVE

MY STAFF REP”.    Id. at 34.2


     2
       With respect to Ul-Hassan’s argument that the BOP
allegedly did not follow its own regulation, the failure to
follow a prison regulation does not mean that an inmate’s due
process rights have been violated. “[P]rison regulations are
meant to guide correctional officials, not to confer rights on
inmates.” Farrakhan-Muhammad v. Oliver, 677 F. App’x 478, 479,
2017 WL 460982, *1 (10th Cir. Feb. 3, 2017) (holding that “minor
deviations from Bureau of Prison regulations regarding when
Petitioner received the incident report and when the UDC hearing
occurred did not violate the Constitution.”); see also Cooper v.
Jones, No. 10-6003, 372 F. App’x 870, 872 (10th Cir. Apr. 13,
2010) (“The process due here is measured by the Due Process
Clause of the United States Constitution, not the internal
policies of the prison.”).

     In any event, the record does not support Ul-Hassan’s
contention that the BOP did not follow its own regulation. That
regulation provides that “[t]he Warden will also appoint a staff
representative if it appears you are unable to adequately
represent yourself before the DHO, for example, if you are
illiterate or have difficulty understanding the charges against
you.” 28 C.F.R. § 541.8(d)(1). As noted above, there is no
evidence that the BOP concluded that plaintiff was unable to
represent himself and when plaintiff’s requested staff
representative was unavailable, he opted to go forward without
one.

                                  7
                           III.   Conclusion

     For the reasons discussed above, the court hereby OVERRULES

plaintiff’s objections and CONFIRMS and ACCEPTS the factual and

legal analysis contained within the Proposed Findings and

Recommendation.   Accordingly, the court DENIES plaintiff’s

petition for Writ of Habeas Corpus; and DISMISSES this matter

from the court’s docket.

     Additionally, the court has considered whether to grant a

certificate of appealability.     See 28 U.S.C. § 2253(c).   A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”    28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).    The court concludes that the governing

standard is not satisfied in this instance.    Accordingly, the

court DENIES a certificate of appealability.

     The Clerk is further directed to forward a copy of this

Memorandum Opinion and Order to counsel of record and to

plaintiff pro se.




                                   8
IT IS SO ORDERED this 16th day of March, 2020.

                         ENTER:



                         David A. Faber
                         Senior United States District Judge




                            9
